DETAILED ACTION
This office action is responsive to communication filed on March 4, 2021.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed January 20, 2021, was received and has been considered by the Examiner.
Response to Amendment
The amendment filed March 4, 2021 will not be entered as it would require further search and/or consideration.  For instance, claim 2 is amended to remove the limitation that “at least one of the first to fourth transistors comprises a channel formation region which comprises an oxide semiconductor”, and to add the limitations stating “one of a source and a drain of the third transistor is electrically connected to a second wiring” and “the other of the source and the drain of the third transistor is electrically connected to a terminal of the second capacitor and a gate of the fourth transistor”.  This amendment changes the scope of claim 2 and would thus require further search and/or consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696